     Case 2:20-cv-01900-WBS-JDP Document 33 Filed 03/16/21 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ERIC REASON, et al.;                     No. 20-cv-01900-WBS-EFB
13                 Plaintiffs,

14        v.                                  ORDER
15   CITY OF RICHMOND, a municipal
     corporation; the ESTATE OF
16   VIRGIL THOMAS, individually and
     in his capacity as Police
17   Sergeant for the CITY OF
     RICHMOND; Defendants.
18

19                                 ----oo0oo----

20               The court held a status conference on March 15, 2021

21   with plaintiffs’ counsel and the counsel for the City of

22   Richmond.   As discussed in the hearing, plaintiffs did not have

23   leave of court to file a second amended complaint.          Moreover,

24   plaintiffs filed their second amended complaint outside of the 20

25   days granted by the court to file an amended complaint in its

26   January 12, 2021 order.      (See Docket No. 14.)     The court will

27   therefore STRIKE the second amended complaints filed by

28   plaintiffs (Dockets No. 23 and 30).
                                          1
     Case 2:20-cv-01900-WBS-JDP Document 33 Filed 03/16/21 Page 2 of 2


1               Plaintiffs may file a motion for leave to file the

2    document previously identified as Docket No. 30 as a new Second

3    Amended Complaint by March 17, 2021.        The City of Richmond shall

4    file its opposition by March 31, 2021.        Plaintiffs shall file

5    their reply by April 7, 2021.      The court shall hear the motion at

6    1:30 PM on April 12, 2021.

7               IT IS SO ORDERED.

8    Dated:   March 15, 2021

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
